Dissenting Opinion.
Hackney, J.
While it would be a pleasure to me to concur in any opinion that had for its purpose to stay the commission of the numerous offenses against the criminal and civil laws of the State charged in the complaint against the appellant, 1 regret that I cannot concur in the conclusion that the equitable remedy of a receivership can be invoked for that purpose. I do not question the conclusion that the writ of injunction was properly issued; that question, however, is not before iis, but if a proper remedy it was certainly effectual to stay the employment of the State’s corporate franchises in the commission of crime. If the scope of the writ were too narrow to reach those who might operate in spite of its terms, a wider scope could be given it, if power existed at all to issue the writ. It is certainly enough to say that equity will go so far as to hold the criminal while the *112law punishes him. ' My doubts have arisen as to the proposition that a receiver may he appointed, a remedy only granted hy equity in clear cases where the rights and interests of the parties must suffer by its denial. The office of a receiver, so far as my knowledge and observation have gone, has always been to preserve the property to he received, held or disposed of, for the benefit of an owner, creditor, lienor, lessee or other person interested, and not simply to restrain the owner from transferring it or using it; such holding of the property is but another method of en j oining. The theory of the appellee is, when reduced to its logical results, that equity, hy its remedy of receivership, will confiscate property used for criminal purposes. Indeed, many of the citations of counsel and of the majority opinion are to the effect that such taking is as in cases of confiscation of the implements of crime. I think it may be safely said that no case can be found where confiscation was under equitable authority but in every instance it has been authorized hy statute.
Filed June 4, 1895.
Nor do I believe that R. S. 1894, section 1236, enlarges the powers of equity in this respect. The implication must accompany this statutory provision that the receiver is necessary to preserve the property for some person having an interest in it. I cannot resist the conclusion that the true office of a receiver does not include the mere holding of property to stay the commission of crime.